Citation Nr: 0814191	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative changes 
L4-5 and L5-S1 (claimed as lower back).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973 with additional service in the reserves from December 
1982 to December 1985.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2005 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

For the following reasons, the Board finds that the instant 
matter should be remanded for a VA medical examination 
pursuant to 38 C.F.R. § 3.159(c)(4).  

The veteran has alleged that he is entitled to service 
connection for degenerative changes L4-5 and L5-S1 (claimed 
as lower back).  In order for a claim for service connection 
degenerative changes L4-5 and L5-S1 (claimed as lower back) 
to be successful there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In a pre-induction 
examination, the veteran reported back trouble.  During 
service, in May 1972, the veteran reported unusual movement 
during baseball practice which caused him to twist his lower 
back.  It was noted that the practice was during off time 
recreational hours.  A diagnosis of low back strain was 
given.  Three days after the back injury, the veteran was 
seen again for severe pain and movement.  

In a March 1997 medical check list, the veteran listed lower 
back symptoms but only listed a car accident when directed to 
list any prior injuries or accidents.  Post service medical 
records show that in December 1997 the veteran reported 
continued pain in his low back and right leg.  An assessment 
of degenerative disc disease at L5-S1 was given at that time.  

Private medical records dated from 2000 to 2003 show that the 
veteran continued to complain of low back pain.  In a July 
2000 orthopedic report, which covered the veteran's medical 
history from November 1987 to May 2000, it was noted that the 
veteran was in car accident and experienced subsequent back 
symptoms.  In a February 2002 orthopedic report, it was noted 
that the veteran sustained injuries on a continuous basis 
from April 1999 through April 2000 while performing his work 
related duties as a maintenance person.  The duties included 
heavy lifting, bending, twisting, pushing, pulling and 
squatting.  The veteran was diagnosed with cervical spine 
strain and lumbosacral spine strain with large disc bulges, 
per the ct myelogram at that time.  

In a July 2003 medical check list, the veteran listed lower 
back symptoms and again noted a car accident when directed to 
list any prior injuries or accidents.  A July 2003 MRI of the 
back revealed a disc herniation that was about 7 mm at L5-S1.  
In an October 2003 claim for disability insurance benefits, a 
diagnosis of degenerative disc disease lower spine and right 
knee was listed.  

The veteran testified during his hearing that his back injury 
occurred while on stand down during a riot in service.  The 
veteran testified that someone got hold of a football and it 
was thrown at him.  According to the veteran, he caught the 
football without giving much thought and then realized five 
or six guys were approaching him.  The veteran said that he 
was hit.  The veteran maintained that he was treated for this 
disability for about three months.  

Although the veteran has been diagnosed with degenerative 
disc disease lower spine, the veteran has not been afforded a 
VA compensation and pension examination to determine if there 
is a link between his disability and service.  In view of 
VA's duty to assist obligations, which include the duty to 
obtain a VA examination or opinion when necessary to decide a 
claim, this issue is remanded for a VA examination to 
determine if there is a link between the veteran's 
degenerative disc disease lower spine and service.  

The Board notes that during the veteran's hearing he 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA) and Workers' 
Compensation.  The Board also notes that the veteran has 
identified treatment at Palm Desert VA Community Based 
Outpatient Clinic and the Loma Linda (Jerry Pettis) VA 
Medical Center.  There are no records from SSA, Workers' 
Compensation, or the Palm Desert and Loma Linda VA 
facilities.  Therefore, on remand these records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examinations to ascertain 
whether his degenerative disc disease 
lower spine is attributable to service.  
The examiner should state for the record 
whether any currently shown low back 
disability is likely, as likely as not, or 
not likely related to service.  If there 
is no relationship to service, that fact 
must be noted in the report.  The claims 
folder should be made available to the 
examiner for review.  A complete rationale 
for all opinions should be provided.  

2.  The RO should obtain any outstanding 
records from the SSA, Workers' 
Compensation, the Palm Desert and Loma 
Linda VA facilities or any other VA 
facility identified in the claims file.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

